The Court.
Appeal from orders made after judgment. In addition to a copy of the judgment roll, the transcript contains what purports to be copies of affidavits, and of the official reporter’s notes of the oral evidence of two witnesses. These are not incorporated in a bill of exceptions, nor are they identified by a certificate of the judge, or otherwise, as having been used or considered on the hearing of any motion in the case. Under the circumstances, we cannot consider any thing except the judgment-roll, and as that discloses no ground for a reversal of the orders appealed from, they are affirmed. (Baker v. Snyder, 58 Cal. 617; Angell v. Delmas, 60 Cal. 254; Walsh v. Hutchings, 60 Cal. 228, and White v. Longmire, 63'Cal. 232.)
Orders affirmed.